DETAILED ACTION
This action is in response to the amendments and remarks filed 09/23/2020 in which claims 1, 2, 8, 14 and 18 have been amended, claims 7, 9 and 17 have been canceled, claims 21-22 have been newly added, and thus claims 1-6, 8, 10-16 and 18-22 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 23 recite the limitation “a body of the pop-up assembly.” There is no antecedent basis for this limitation.

Claim Objections
Claim 22 and 23 are objected to because of the following informalities:  should read “the pop-up assembly further comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 8, 10 and 12-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US2004/0073992 (hereinafter “Saman’992 ”) in view of GB2478146A (hereinafter “Wallace”), US 6,276,000 B1 (hereinafter “Saman”) and US20140007334 (hereinafter “Golibart”).
Regarding claim 1 Saman’992 discloses a drain debris straining apparatus 40 (Figs. 4-5; [0031]-[0037]), comprising: 
a basket assembly configured to be positioned at least partially in a drain flange, comprising: 
a basket body 43 surrounding a hollow core, the basket body comprising a plurality of openings configured to filter fluid to entrap debris; 
a first/top rib 48 positioned at a top end of the basket body having a diameter greater than a diameter of the basket body; and 
a second/bottom rib 54 positioned at a bottom end of the basket body having a diameter greater than the diameter of the basket body, the second flexible rib forming a seal between the basket assembly and the drain flange; and 
a pop-up assembly comprising:
a pop-up base 52 positioned on the bottom section of the pop-up assembly having a diameter less than the inner diameter of the basket body 43;
wherein the pop-up assembly is configured for seating engagement against the seat of the drain opening (which is water tight [0029]) when the pop-up assembly is moved from an open position to a closed position. See Figs. 4-5; [0031]-[0037].
Saman’992 does not disclose that the first and second ribs are flexible, OR that the second flexible rib being configured to fold upwards when the basket assembly is positioned in the drain flange and compress against an internal diameter of the drain flange to form a seal between the basket assembly and the drain flange; OR an interference ridge positioned at a bottom of the pop-up assembly, the interference ridge comprising a plurality of projections that project radially from the interference ridge, where the plurality of projections are sized and positioned to contact and form an interference fit with at least one inner wall of the basket assembly to retain a vertical position of the pop-up assembly relative to the basket assembly.
However, with regard to the first/top rib being flexible, the rib is disclosed only to be “plastic” [0031] and thus the reference is silent to flexibility, but this would involve merely choosing a flexible plastic/polymer from those available to one of skill in the art; as the extent of flexibility is not specified, this is seen to apply to most common polymers such as ABS, PE, PP. Further it is disclosed that the valve disc (52) may be rubber or other flexible material [0016].
Therefore, at the time of filing, one of ordinary skill in the art would have found it obvious to modify Saman’992 by making the cap 41 (comprising rib 48) out of rubber/flexible material because the cap 41 requires a seal between the cap and the basket body similar to the seal between the valve disc 52 and the drain and it would therefore have been obvious to use the same flexible sealing material for both.
With regard to the second/bottom rib/seal, Wallace discloses a basket strainer that inserts into a pipe flange which uses a rubber flange 22 that projects outwardly from the basket and is flexible so that it can fit snugly with drain pipes of varying diameter while providing “a tight compression fit seal which is preferably water tight”, (P4, top paragraph, Figs. 2-3), and is seen in Figure 3 to fold upward to create the seal.
Saman’992 to include the flange of Wallace so that the strainer can fit snugly with drain pipes of varying diameter while providing “a tight compression fit seal which is preferably water tight” (Wallace P4, top paragraph, Figs. 2-3) and because this involves the simple substitution of known drain basket strainer edge sealing means.
With regard to an interference ridge; Saman discloses a similar basket and pop-up drain stopper and strainer apparatus comparing a pop-up assembly 2/20 comprising an interference ridge (outer edge of disc 20) sized and positioned to contact and form an interference fit with at least one inner wall of the basket assembly to retain a vertical position of the pop-up assembly relative to the basket assembly (Figs. 1-6; C3L1-62 and the Claims). 
Therefore, at the time of filing, one of ordinary skill in the art would have found it obvious to modify Saman’992 to include the interface ridge of Saman so that fluid flow can be shut off through sealing connection with the interface ridge and part 44 for when the drain flange does not fit or cannot be reached by the valve disc.
Wherein the vertical position of the pop-up assembly is retained relative to the basket assembly through multiple optional means, (Saman’992 [0036]), but does not disclose specially that it is done some through an interference fit of the pop-up assemblies interface ridge against the basket assembly. Further Saman discloses the stopper “comprises a circular disc of resilient material adapted to slide in sealing relationship to said valve seat” (Claim 4), and thus as the fit is tight enough to be sealing is expected to inherently be tight enough to retain the vertical position of the pop-up assembly. Additionally, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the strainer assembly by adjusting the fit of the stopper so that it retains its vertical position via an interference fit between pop-up 
With regard to a plurality of projections on the interface ridge, Golibart discloses a drain stopper which comprises a plurality of projections configured to contact the inner wall of the drain pipe to entrap foreign matter as it drains (Abstract, Figs. 2, 3, 6; [0030]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the strainer device of Saman’992 in view of Wallace and Saman to include projections of the stopper/pop-up (including the interference ridge) as disclosed in Golibart in order to further filter and trap particles flowing through the device.
Regarding claim 2 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 1, wherein the plurality of openings extend horizontally along the basket body (Saman’992 Figs. 4-5). 
Regarding claim 3 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 1, wherein the basket body comprises a top aperture and a bottom aperture (Saman’992 Figs. 4-5). 
Regarding claim 5 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 1, wherein the basket body comprises an upper ridge 41 configured to contact the interference ridge of the pop-up assembly, wherein the upper ridge is sized and positioned to prevent an upwards movement of the pop-up assembly beyond a predetermined height and an lower ridge 56 configured to contact the interference ridge of the pop-up assembly, wherein the lower ridge is sized and positioned to prevent an downwards movement of the pop-up assembly beyond a predetermined height (Saman’992 Figs. 1-6, C3/L1-44). 
Regarding claim 8 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 1, wherein the pop-up base 27 is tapered downwards from a body of the pop-up assembly (Saman’992 Figs. 1-5). 
Regarding claim 10 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 2, with regard to “a plurality of elongate fins”, Wallace discloses the pop-up assembly 14 has “fins” 26, which will inherently for channels to guide the water into the basket assembly, where the fins 26 are support ribs. Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to replace the seal of Saman’992 in view of Wallace by including on the pop-up assembly support fins 26 in order to provide further support to the plunger./pop-up assembly.
Regarding claim 12 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 1, but does not disclose the basket body comprises an annular grove located at a bottom surface of the basket body configured to provide flexibility when the at least one flexible rib is compressed. However Wallace shows an annular grove in the basket assembly to accommodate the flexible rubber flange 22 (Figs. 2-3). Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the basket of Saman’992 by providing an annular groove for the rubber seal as disclosed by Wallace so that the strainer can fit snugly with drain pipes of varying diameter while providing “a tight compression fit seal which is preferably water tight” (Wallace P4, top paragraph, Figs. 2-3). The annular groove will thus allow space for the seal to compress and is seen to “provide flexibility when the at least one flexible rib is compressed” as claimed.
Regarding claim 13 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 1, and while the device is not specially disclosed to trap 
Regarding claim 14 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 1; the method of claim 14 recites method steps of assembling and/or using the apparatus comprising the structure as addressed in claim 1. Including inserting the basket assembly it into a drain flange, which would have been obvious because this is how the basket assembly is shown used in Figs. 4-5 of Saman’992. Further:
With regard to inserting the said pop-up assembly, while this step is not specifically disclosed it would have been inherently necessary to insert the pop-up assembly through either of the top or bottom aperture of the basket assembly to position it as disclosed i.e. inside the basket. Inserting through the top or the bottom would have therefore been equally obvious options of the finite choices available to one of skill in the art at the time of filing.
With regard to adjusting the vertical position of the pop-up assembly relative to the basket assembly by pushing or pulling on the pup-up assembly; this is inherent to the operation of the device because as disclosed by Saman’992 the pop-up assembly is moved up and down to drain the sink [0025]-[0026], [0033]. 
Regarding claim 15 Saman’992 in view of Wallace, Saman and Golibart discloses the method of claim 14, wherein adjusting the vertical position of the popup assembly comprises pulling the pop-up assembly upwards until the interference ridge of the pop-up assembly contacts an upper ridge 41 of an interior of the basket body (Saman’992 Figs. 4-5, [0025]-[0026]). 
Regarding claim 16 Saman’992 in view of Wallace, Saman and Golibart discloses the method of claim 14, wherein adjusting the vertical position of the popup assembly comprises Saman’992 Figs. 4-5, [0025]-[0026]).
Regarding claim 18 Saman’992 in view of Wallace, Saman and Golibart discloses the method of claim 14, wherein the plurality of openings extend horizontally along the basket body (Saman’992 Figs. 4-5). 
Regarding claim 19 Saman’992 in view of Wallace, Saman and Golibart discloses the method of claim 14, wherein a compression of the flexible rib against the internal diameter of the drain flange will inherently form a reservoir, wherein debris is retained outside of the basket body in the reservoir (Saman’992 Figs. 4-5, Wallace Fig. 4). 
Regarding claim 20 Saman’992 in view of Wallace, Saman and Golibart discloses the method of claim 19, but does not specifically disclose removing the pop-up assembly from the basket body; and removing the debris from the reservoir. However it would clearly have been obvious to remove the debris from the reservoir in order to clean the reservoir and dispose to the debris. With further regard to removing the pop up assembly, while it is not disclosed that the pop up assembly is removed or removable, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the strainer assembly of Saman’992 by making the pop-up assembly removable and removing it in order to be able to better clean and service the strainer device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saman’992 in view of Wallace, Saman and Golibart in view of US6601242 (hereinafter “Rebischke”).
Regarding claim 4 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 3, wherein the basket body is substantially symmetrical and permits placement of at least a portion of the pop-up assembly into the hollow core of the basket body. (Saman’992 Figs. 4-5).
With regard to the basket being “formed of a flexible material” that “permits a stretching of the top aperture”, Saman’992 discloses the strainer may be formed of “stainless steel” [0016] but does not specifically disclose one which would permit stretching of the top aperture. However Rebischke disclose a basket strainer which is formed of flexible rubber material (Figs. 1-5, Abstract, C3/L27-44). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the strainer of Saman’992 in view of Wallace, Saman and Golibart by constructing it from rubber as disclosed by Rebischke because this involves the simple substitution of known drain basket strainer materials. Thus the basket is “formed of a flexible material” which will to some extent stretch and thus “permits a stretching of the top aperture” as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saman’992 in view of Wallace, Saman and Golibart further in view of FR2652734 (hereinafter “Justin”).
Regarding claim 6 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 1, but does not disclose the pop-up assembly comprises a hollow interior configured to receive at least an upper portion of a factory post coupled to a drain flange. 
Justin discloses a combination stopper 24 and drain basket 6 wherein the stopper 24 is controlled by a post 17 (i.e. a factory post) which is coupled to the drain flange and the stopper comprises a hollow interior to receive the unscrewable post 17 (Fig. 6, 10; Description).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the strainer device of Saman’992 in view of Wallace, Saman and Golibart to include a hollow interior in the stopper/pop-up assembly so that it may be controlled by the sink assembly via a post coupled with the drain as in Justin because this allow control of the stopper/pop-up via the sink drain control post.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saman’992 in view of Wallace, Saman and Golibart further in view of US6067669 (hereinafter “Peterson”).
Regarding claim 11 Saman’992 in view of Wallace, Saman and Golibart discloses the drain debris straining apparatus of claim 1, but does not disclose the basket body comprises a plurality of spacers configured to maintain a separation between the at least one flexible rib and the basket body when the basket assembly is installed in the drain flange. 
However Peterson discloses a basket strainer with stopper assembly wherein the basket comprises spacers 42 (C2/L10-25).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the strainer device of Saman’992 in view of Wallace, Saman and Golibart to include spacers on the sides of the basket as in Peterson because this ensures proper separation/centering between the basket and the drain pipe so that fluid may flow out from all around the basket between the basket and the wall. The spacers will thus inherently “a separation .

Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saman’992 in view of Wallace, Saman and Golibart further in view of US 2010/0071122 A1 (hereinafter “Li”).
Regarding claims 21-23 Saman’992 in view of Wallace, Saman and Golibart discloses the method of claim 14, but does not disclose (to claims 21 and 23) the pop-up assembly further comprises a pop-up head having a diameter wider than a body of the pop-up assembly which is configured to be a sealing surface for the pop-up assembly or (to claim 22-23) wherein the pop-up assembly comprising a plurality of support members 49 that project radially from a top distal end of the body of the pop-up assembly, the plurality of support members being coupled to a bottom surface of the pop-up head.
However Li discloses a similar basket and pop-up drain stopper and strainer apparatus which comprises a pup-up head 20 having a diameter wider than a body of the pop-up assembly and which is configured to be a sealing surface for the pop-up assembly wherein the pop-up assembly comprising a plurality of support members 22 that project radially from a top distal end of the body of the pop-up assembly, the plurality of support members being coupled to a bottom surface of the pop-up head. (Figs. 6-7).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the strainer device of Saman’992 in view of Wallace, Saman and Golibart to include the pop-up head as in Li because this would allow reversible sealing of the top of the basket assembly to allow cleaning or draining within filtering through the basket.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/  Examiner, Art Unit 1773                        

/Jason M Greene/            Primary Examiner, Art Unit 1773